Citation Nr: 9907185	
Decision Date: 03/17/99    Archive Date: 03/24/99

DOCKET NO.  97-26 990	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased rating for major seizure disorder 
secondary to postoperative arteriovenous malformation (AVM), 
currently evaluated as 40 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael A. Holincheck, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1987 to May 
1990.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1995 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which denied the benefit sought on appeal.


REMAND

The veteran served on active duty in good health until May 
1989 when he suffered a single seizure.  During subsequent 
medical evaluation, it was determined that the veteran had an 
arteriovenous malformation (AVM) of the left occipital 
region.  There was also a question of a smaller AVM in the 
left parietal region.  He underwent surgical excision of the 
left occipital AVM in September 1989 was medically retired 
from the Air Force in May 1990.  The veteran was placed on 
the temporary disability retired list until his permanent 
disability retirement in April 1994.  

The veteran was granted service connection for his seizure 
disorder in June 1991.  Upon his permanent retirement from 
the Air Force, the veteran sought an increased rating for his 
seizure disorder in July 1994.  In support of his claim he 
submitted documentation from the Air Force of his permanent 
retired status at a 100 percent rating, a June 1994 Air Force 
medical report which documented a seizure, and a March 1995 
notarized list of names of individuals who said that they had 
witnessed the veteran's frequent seizures.  The notarized 
statement provided no further information regarding the 
seizures as to when they occurred or whether any medical 
treatment was required or provided to the veteran.  

The veteran was afforded a VA neurological examination in 
November 1994 which diagnosed the veteran's condition by 
history only.

Associated with the claims file is a Report of Contact (ROC) 
with an individual from the Scioto County Veterans Service 
Office dated in October 1995.  The ROC noted that the veteran 
had been incarcerated at the Ross Correctional Institute 
(RCI), Chillicothe, Ohio, effective June 30, 1995.  He was 
serving a sentence of 8-25 years.  In March 1996 the RO 
received confirmation from RCI that the veteran was serving 
an 8-25 year sentence for a felony conviction.  Confinement 
began on July 3, 1995.

In April 1997 the veteran submitted statements from his 
parents and three other individuals that attested to their 
witnessing his seizures.  The statements provided no 
information on when the seizures occurred or how they came to 
observe them.  This is especially important missing 
information in that the veteran had been confined since July 
1995 and the statements were received in April 1997.

In a letter dated in August 1997, the RO asked that the 
veteran identify any health care provider that had treated 
him for his seizure disorder so that pertinent records could 
be obtained.  The veteran was also requested to provide a 
release so that treatment records from RCI could be obtained.  
The veteran did not provide any information in regard to 
sources of treatment or a release to obtain records from RCI.  
He did submit a statement in December 1997 wherein he 
indicated that he was receiving treatment for his seizures 
and was taking Dilantin and Depakote for his condition. 

The RO also attempted to schedule the veteran for a physical 
examination to assess his current level of disability.  
Arrangements were made for a neurologist to go to RCI in 
September 1997.  However, the record indicates that the 
veteran was not afforded the physical as scheduled because he 
was in lockdown on the day of the examination.  

In summary, the veteran has maintained that his seizure 
disorder is more severe than his present rating.  He has been 
permanently retired from the Air Force at a 100 percent 
rating.  He also has submitted statements from witnesses that 
attest to the severity and frequency of his seizures but the 
witnesses do not state when the seizures occurred.  Finally, 
his last examination was in November 1994 and there are no 
current treatment records associated with the claims file 
even though the veteran is receiving medical treatment for 
his seizure disorder.  

The Board is aware of the RO's attempts to develop the 
veteran's claim given his incarcerated status.  In Wood v. 
Derwinski, 1 Vet. App. 190 (1991), however, the United States 
Court of Claims for Veterans Appeals addressed the question 
as to the application of the duty to assist incarcerated 
veterans.  The Court cautioned that those who adjudicate 
claims of incarcerated veterans must be certain to tailor 
their assistance to the peculiar circumstances of 
confinement.  Such individuals are entitled to the same care 
and consideration given to their fellow veterans.  See also 
Bolton v. Brown, 8 Vet. App. 185, 190-191 (1995).  
Accordingly, additional development of the record is 
necessary.  

Therefore the veteran's case is REMANDED for the following 
action:

1.  The RO should request the veteran to 
identify the names, addresses, and 
approximate dates of treatment for all 
health care providers, both VA and 
private, who may possess additional 
records pertinent to his claim.  The 
Board is specifically interested in 
obtaining any available treatment records 
from RCI.  After securing any necessary 
authorization from the veteran, the RO 
should attempt to obtain copies of those 
treatment records identified which have 
not been previously secured.  The veteran 
is advised that, while the VA may be 
required to assist him in obtaining 
records, that "duty" is not a one way 
street.  Wood v. Derwinski, 1 Vet. App. 
190, 193 (1991).

2.  The veteran should also be contacted 
to be given an opportunity to provide lay 
statements from witnesses that document 
not just that the appellant had a seizure 
but when, and how frequently.  The 
veteran is advised that evidence of his 
current medical situation is of primary 
importance, although well-documented 
evidence of past seizures will be 
considered. 

3.  Upon completion of the foregoing 
development, the veteran should be 
afforded a comprehensive examination to 
determine the severity of his service-
connected seizure disorder  As the 
veteran is currently incarcerated, the RO 
must make whatever special arrangements 
are necessary to have the appellant 
examined by either a VA physician or a 
correctional facility physician with 
written instructions and background 
information on the veteran's case.  If 
the examination is with a VA examiner, 
the claims folder must be made available 
to the examiner for review during the 
course of the evaluation.  If the 
examination is not with a VA examiner, 
then pertinent portions of the veteran's 
medical history must be provided for the 
examiner's review, to include copies of 
relevant service medical records and the 
reports of the VA examination in 1994.  
The examiner must comment upon the 
evidence that supports the frequency and 
types of seizures, if any, currently 
suffered by the veteran.

4.  Thereafter, the RO should again 
consider the claim based on all the 
pertinent evidence of record, and all 
applicable laws and regulations.

If the benefit sought is not granted, the veteran and his 
representative should be furnished with a supplemental 
statement of the case and provided an opportunity to respond.  
The case should then be returned to the Board for further 
appellate 
consideration.  By this action, the Board intimates no 
opinion, legal or factual, as to the ultimate disposition 
warranted.


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).

- 6 -


